--------------------------------------------------------------------------------

Exhibit 10.9


AMENDED AND RESTATED
NOTE AND WARRANT PURCHASE AGREEMENT
 
This Amended and Restated Note and Warrant Purchase Agreement (this
“Agreement”), dated as of May 24, 2013 (“Effective Date”) is entered into by and
among RiceBran Technologies, a California corporation (the “Company”), and the
persons and entities listed on the schedule of investors attached hereto as
Schedule I (each an “Investor” and, collectively, the “Investors”). The parties
agree as follows:
 
RECITALS
 
A.            The Company and those Investors listed on Schedule I hereto as
“Initial Closing Investors”, “Second Closing Investors”, “Third Closing
Investors”, “Fourth Closing Investors”, and “Fifth Closing Investors”
(collectively, “Early Investors”) are parties to a Note and Warrant Purchase
Agreement, dated as of January 17, 2012, which Note and Warrant Purchase
Agreement was amended on July 31, 2012 by that certain Amendment of Loan
Documents (“Loan Document Amendment”) (as amended by the Loan Document
Amendment, the “Purchase Agreement”).
 
B.            The Company and the Investors are entering into this Agreement to
allow Investors that participate in Subsequent Closings (as defined below) to
acquire promissory notes that have different terms than those issued to
Investors under the Purchase Agreement in Prior Closings (as defined below) and
to acquire, in addition to such promissory notes and warrants to purchase
Company common stock, restricted shares of the Company’s common stock.
 
C.            This Agreement (i) amends and restates the Purchase Agreement in
its entirety as of the Effective Date, (ii) amends the Loan Document Amendment
as of the Effective Date by deleting Sections 2.2 and 2.3 of the Loan Document
Amendment in their entirety, and (iii) amends the terms of the Initial Notes (as
defined below) for those Investors electing to participate in the Subsequent
Closing (as defined below)
 
D.            The Early Investors executing this Agreement represent a Majority
in Interest, and such Early Investors, together with the Company, may amend the
Purchase Agreement as provided in this Agreement.
 
E.            The Company and the Early Investors have entered into a security
agreement, dated as of January 17, 2012, which security agreement was amended on
July 31, 2012 by the Loan Document Amendment (as amended before the Effective
Date, the “Prior Security Agreement”).  The requisite number of Early Investors
and the Company have entered into, and caused all the Early Investors to be
bound by, an Amended and Restated Security Agreement, dated as of the Effective
Date (“Security Agreement”) and in the form attached hereto as Exhibit C, which
Security Agreement amends and restates in its entirety the Prior Security
Agreement.
 
F.            On the terms and subject to the conditions set forth herein, each
Investor is willing to purchase from the Company, and the Company is willing to
sell to such Investor, a secured convertible promissory note in the principal
amount set forth opposite such Investor’s name on Schedule I hereto, together
with a related warrant to acquire shares of the Company’s Common Stock.

--------------------------------------------------------------------------------

G.            Capitalized terms not otherwise defined herein shall have the
meaning set forth in the form of Notes (as defined below) attached hereto as
Exhibits A-1 and A-2.
 
AGREEMENT
 

 
1.
Notes, Warrants, Elections and Amendments.

 
(a)    Issuance of Notes.  On January 17, 2012, May 12, 2012, July 31, 2012,
August 31, 2012 and April 2013, the Company issued to the Early Investors
convertible promissory notes in the form attached hereto as Exhibit A-1 pursuant
to the Purchase Agreement (“Initial Notes”).  The form of the Initial Notes
attached hereto reflects changes made to such Notes pursuant to the Loan
Document Amendment.  Subject to the terms and conditions of this Agreement, the
Company agrees to issue and sell to each Investor at a Closing occurring on or
after the Effective Date (each a “Subsequent Closing”), and each Investor as a
Subsequent Closing (“Subsequent Investor”) agrees, severally and not jointly, to
purchase, a secured convertible promissory note in the form of Exhibit A-2
hereto (each, a “Subsequent Note”, and with the Initial Notes, each a “Note” and
collectively, the “Notes”), in the principal amount set forth opposite the
respective Investor’s name for the applicable Subsequent Closing on Schedule I
hereto .  The RiceX Company, a Delaware corporation, and Rice Science, LLC, a
Delaware limited liability company (collectively, “Patent Subsidiaries”), will
be obligors under the Notes.  The “Conversion Price” of a Note issued at a
Closing (as defined below) shall equal Seven Cents ($0.07), subject to
adjustment as provided in the Note. The Company may sell Notes at one or more
Closings (as defined below) that collectively have aggregate initial principal
amounts of up to Eight Million Dollars ($8,000,000) (“Maximum Offering Amount”),
which Maximum Offering Amount does not include any additional principal that may
become outstanding under the Notes pursuant to their terms relating to the
conversion of accrued interest into principal.
 
(b)    Issuance of Warrants.  In connection with the issuance and sale of the
Initial Notes, the Company issued to each Investor a warrant in the form
attached hereto as Exhibit B-1 (“Initial Warrants”) to purchase shares of the
Company’s common stock.  The form of the Initial Warrants attached hereto
reflects changes made to such Initial Warrants pursuant to the Loan Document
Amendment.  In consideration for the purchase by a Subsequent Investor of a Note
at a Subsequent Closing, the Company will issue to such Subsequent Investor a
warrant in the form of Exhibit B-2 (the “Subsequent Warrants”, and together with
the Initial Warrants, each a “Warrant” and collectively, the “Warrants”)  to
purchase up to a number of shares of Common Stock equal to the quotient obtained
by dividing (i) the principal amount of the Note issued to the Investor at a
Closing by (ii) the initial Conversion Price of the Note sold to Investor at a
Closing (“Warrant Share Number”).  The Warrant Share Number for each Warrant
will be set forth opposite each Investor’s name on the Schedule I hereto.  The
per share exercise price of a Warrant issued at a Closing (“Exercise Price”)
shall equal Eight Cents ($0.08).

--------------------------------------------------------------------------------

(c)    Issuance of Restricted Stock to Subsequent Investors.  Each Subsequent
Investor that pays to the Company at least Ten Thousand Dollars ($10,000) to
purchase a Subsequent Note and a Subsequent Warrant at a Subsequent Closing,
shall receive, in addition to such Subsequent Note and Subsequent Warrant, two
and one half (2.5) shares of the Company’s common stock for each Dollar invested
by such Subsequent Investor at the Subsequent Closing (“Investment Shares”).
 Each Subsequent Investor understands that (i) the Subsequent Notes that will be
issued to such Subsequent Investor in a Subsequent Closings will provide for
interest to be paid in kind as provided in the Subsequent Note and (ii) the
Initial Notes issued to the Subsequent Investors will be amended as provided
herein to provide for interest to be paid in kind. As consideration for this
accommodation, each Subsequent Investor shall receive, in addition to the
Investment Shares, a number of restricted shares of the Company’s common stock
equal to the product of (i) two and one half (2.5) and (ii) the amount of
interest that accrues under the Initial Notes and the Subsequent Notes held by
the Subsequent Investor that is paid in kind instead of being paid in cash (“PIK
Shares”, and together with the Investment Shares, the “Shares”).
 
(d)    Issuance of PIK Warrants to Subsequent Investors.  In addition to the
consideration described above, Subsequent Investors shall receive a PIK Warrant
in the form attached hereto as Exhibit B-3. The PIK Warrant shall have a per
share exercise price of $0.08 (as adjusted for stock splits, stock dividends,
recapitalizations and the like), be exercisable through the period that the
Initial Warrants held by the Participating Investor are exercisable, and will,
at any time during the period in which the PIK Warrant is exercisable, be
exercisable for up to the number of shares of Company Common Stock equal to the
quotient obtained by dividing (i) the amount of interest that is converted to
principal pursuant to Section 2 of any Notes held by the Participating Investor
in lieu of being paid in cash by (ii) $0.07 (as adjusted for stock splits, stock
dividends, recapitalizations and the like).
 
(e)    Amendment of Initial Notes and Initial Warrants for Participating
Investors.  If an Early Investor participates in a Subsequent Closing
(“Participating Investor”), (1) the Initial Notes held by such Participating
Investor (“Amended Notes”) shall be automatically amended upon such Subsequent
Closing as provided in this Section 1(e) as follows
 
(i)    Definition of Exempt Issuances.  The definition of “Exempt Issuance” in
each Initial Note held by or initially issued to the Participating Investor
shall be amended to include (a) the issuance of securities pursuant to the
Existing Convertible Debt Facility, the Exchange Debentures, the New Convertible
Debt Facility and the TCA Debt Facility (as each of these terms are defined in
the Security Agreement), (b) any securities issued pursuant to this Agreement
and (c) any securities issued upon exercise of PIK Warrants.
 
(ii)    Extension of Maturity Date.  Each Investor may, by providing written
notice to the Company on or before June 30, 2013, elect to change the Maturity
Date of the Amended Notes to July 31, 2016.  Such Maturity Date shall become
effective upon receipt by the Company of such written notice.
 
(iii)   PIK Interest Payments.  Section 2 of each Initial Note held by or
initially issued to a Participating Investor shall be amended and restated in
its entirety, effective as of the date of the Subsequent Closing in which the
Participating Investor invests in the Company, to read as follows:

--------------------------------------------------------------------------------

“2.            Interest.  Prior to the Maturity Date, all interest on this Note
that accrues during a calendar quarter (“Quarterly Accrued Interest”) shall be
paid to Investor by increasing, effective as of the first day of the immediately
following calendar quarter, the principal amount outstanding on this Note by an
amount equal to the Quarterly Accrued Interest that accrued during the
immediately preceding calendar quarter.  The Company may prepay any portion of
the principal hereunder that represents Quarterly Accrued Interest.”
 
and, (2) the Initial Warrants held by such Participating Investor shall
automatically be amended upon such Subsequent Closing to include in and add to
the definition of “Exempt Issuances” (a) the issuance of securities pursuant to
the Existing Convertible Debt Facility, the Exchange Debentures, the New
Convertible Debt Facility and the TCA Debt Facility (as each of these terms are
defined in the Security Agreement), (b) any securities issued pursuant to this
Agreement and (c) any securities issued upon exercise of PIK Warrants.
 
(f)    Election by Non-Participating Investors.  This Section 1(f) shall apply
to Early Investors that do not participate in a Subsequent Closing
(“Non-Participating Investors”).  Each Non-Participating Investor, may, by
sending written notice to the Company and complying with the terms of this
Section 1(f) (“PIK Election”), elect to receive, in lieu of cash payment for
accrued interest, the following rights and property:
 
(i)    Restricted Stock.  If a Non-Participating Investor makes a PIK Election,
such Non-Participating Investor shall receive a number of restricted shares of
the Company’s common stock equal to the product of (i) two and one half (2.5)
and (ii) the difference between (A) the dollar amount of interest that has
accrued and that will accrue through the applicable maturity date on such
Non-Participating Investor’s Initial Notes (assuming all interest accrues at the
regular interest rate) and (B) any accrued interest on such Initial Notes that
has been paid in cash (“Non-Participating PIK Shares”).  If a Non-Participating
Investor later becomes a Participating Investor, any Non-Participating PIK
Shares of stock received by such Investor pursuant to this Section 1(f)(i) shall
offset and reduce any PIK Shares that such Investor would otherwise receive
pursuant to Section 1(c) above.
 
(ii)    Amendment to Note.  If a Non-Participating Investor makes a PIK
Election, then Section 2 of each Initial Note held by such Non-Participating
Investor shall be amended and restated in its entirety, effective as of the date
that the Non-Participating Investor makes the PIK Election, to read as follows:
 
“2.                Interest.  Prior to the Maturity Date, all interest on this
Note that accrues during a calendar quarter (“Quarterly Accrued Interest”) shall
be paid to Investor by increasing, effective as of the first day of the
immediately following calendar quarter, the principal amount outstanding on this
Note by an amount equal to the Quarterly Accrued Interest that accrued during
the immediately preceding calendar quarter.  The Company may prepay any portion
of the principal hereunder that represents Quarterly Accrued Interest.”

--------------------------------------------------------------------------------

(iii)   Issuance of Warrant.  If a Non-Participating Investor makes a PIK
Election, such Non-Participating Investor shall be issued a warrant to purchase
shares of the Company’s Common Stock (“PIK Warrant”) in the form attached hereto
as Exhibit B-3. The terms of the PIK Warrant issued to Non-Participating
Investors shall be the same as the terms of the PIK Warrants issued to
Subsequent Investors at a Subsequent Closing.
 
In order to make a PIK Election, the Non-Participating Investor shall (i) make
written representations for the benefit of the Company at the time of such PIK
Election that are substantially similar to the representations contained in
Section 3 hereof and that relate to the Non-Participating PIK Shares, the PIK
Warrant and the Initial Notes, as amended by Section 1(f) below, and (ii) agree
to amend any Initial Warrants that were issued to such Non-Participating
Investor to include in and add to the definition of “Exempt Issuances” (a) the
issuance of securities pursuant to the Existing Convertible Debt Facility, the
Exchange Debentures, the New Convertible Debt Facility and the TCA Debt Facility
(as each of these terms are defined in the Security Agreement), (b) any
securities issued pursuant to this Agreement and (c) any securities issued or
issuable upon exercise of PIK Warrants.
 
(g)    Closing.
 
(i)           The sale and purchase of the Notes and Warrants shall take place
at one or more closings (each of which is referred to in this Agreement as a
“Closing”) to be held at the offices of Weintraub Tobin Chediak Coleman Grodin
Law Corporation, 400 Capitol Mall, Eleventh Floor, Sacramento, CA 95814.  The
initial Closing (“Initial Closing”) occurred on January 17, 2012, the second
Closing occurred on May 12, 2012 (“Second Closing”), the third Closing occurred
on July 31, 2012 (“Third Closing”), the fourth Closing occurred on August 31,
2012 (“Fourth Closing”), and the fifth Closing occurred in April 2013 (“Fifth
Closing”, and together with the Initial Closing, the Second Closing, the Third
Closing and the Fourth Closing, the “Prior Closings”).
 
(ii)          The aggregate principal amount of the Notes sold at the Prior
Closings was $5,512,603.  Subject to the terms and conditions of this Agreement,
the Company may sell and issue Notes (and the corresponding Warrants) at one or
more subsequent closings occurring on or after the Effective Date (each, a
“Subsequent Closing”), up to the balance of the Maximum Offering Amount to such
persons or entities as may be approved by the Company in its sole discretion.
 Any such sale and issuance in a Subsequent Closing shall be on the terms and
conditions described herein for Subsequent Closing Investors, and such persons
or entities shall, upon execution and delivery of the relevant signature pages,
become parties to, and be bound by, this Agreement and the Security Agreement,
without the need for an amendment to this Agreement or the Security Agreement
except to add such person’s or entity’s name to the appropriate exhibit to such
agreements, and shall have the rights and obligations hereunder and thereunder,
in each case as of the date of the applicable Subsequent Closing.  Each
Subsequent Closing shall take place at such date, time and place as shall be
approved by the Company in its sole discretion; provided, however, no Subsequent
Closing will occur later than December 31, 2013.
 
(iii)        Immediately after each Closing, Schedule I will be amended to list
the Investors purchasing Notes and Warrants hereunder at a Closing, the purchase
price paid by each Investor at such Closing and the Warrant Share Number for
each Warrant issued to an Investor at such Closing.

--------------------------------------------------------------------------------

(h)    Delivery.  At each Closing, the Company will deliver to each Investor in
such Closing an executed Note and Warrant relating to such Closing, against
receipt by the Company of the corresponding “Purchase Price” set forth opposite
such Investor’s name on Schedule I hereto, by (a) wire transfer in accordance
with the Company’s instructions, (b) cancellation of indebtedness owed by the
Company to such Investor or (c) any combination of the foregoing.  In the event
that payment by an Investor is made, in whole or in part, by cancellation of
indebtedness, then such Investor shall surrender to the Company for cancellation
at the Closing any evidence of indebtedness or shall execute an instrument of
cancellation in form and substance acceptable to the Company.
 
(i)    Prior Halpern Loan.
 
(i)    Background.  The Company and Baruch Halpern and Shoshana Halpern, as
trustees of the Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
(“Prior Investor”) were parties to a Note and Warrant Purchase Agreement, dated
as of October 7, 2011 (“Prior Purchase Agreement”).  Pursuant to the Prior
Purchase Agreement, the Company issued to Prior Investor (i) a convertible
promissory note in the original principal amount of One Million Seven Hundred
Seventy Three Thousand One Hundred Eighty Six Dollars and Thirty Four Cents
($1,773,186.34), (ii) a convertible promissory note in the original principal
amount of Five Hundred Fifty Thousand Dollars ($550,000) (together, the “Prior
Notes”), and (iii) a warrant to purchase Two Million Three Hundred Twenty Three
Thousand One Hundred Eighty Six (2,323,186) shares of the Company’s common stock
(“Prior Warrant”).
 
(ii)    Prior Notes as Payment.  At the Initial Closing, the Prior Notes
automatically cancelled and terminated and all outstanding principal and unpaid
interest under the Prior Notes as of the date of the Initial Closing constituted
a payment by Prior Investor to purchase a Note and Warrant hereunder at the
Initial Closing.
 
(iii)   Prior Warrant.  Upon the Initial Closing, the Prior Warrant
automatically terminated and the Prior Investor ceased to have any rights
thereunder.
 
(iv)   Termination of Prior Purchase Agreement.  At the Initial Closing, all
rights and obligations of the Company and Prior Investor under the Prior
Purchase Agreements terminated.  Prior Investor and/or the Company filed a
termination statement with respect to any UCC filings made in connection with
the Prior Purchase Agreement.
 
(j)    Attorney’s Fees.  The Company shall pay all reasonable attorneys’ fees of
the Investors incurred in collecting payments due under the Notes or in
enforcing any judgment obtained in any related proceeding.
 
(k)    Amendment to Notes.
 
2.                   Representations and Warranties of the Company. Except as
set forth in Schedule II hereto (the “Disclosure Schedule”), which Disclosure
Schedule may be updated by the Company at each Closing, the Company represents
and warrants to each Investor purchasing at a Closing that, as of the date of
such Closing:

--------------------------------------------------------------------------------

(a)    Due Incorporation, Qualification, etc. The Company (i) is a corporation
duly organized, validly existing and in good standing under the laws of the
State of California; (ii) has the corporate power and authority to own, lease
and operate its properties and carry on its business as now conducted; and (iii)
is duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where the failure to be so qualified or
licensed could reasonably be expected to have a Material Adverse Effect. As used
in this Agreement, a “Material Adverse Effect” means any effect, circumstance,
occurrence or change that (i) is material and adverse to the financial position,
results of operations or business of the Company, or (ii) would materially
impair the ability of the Company to perform its obligations under this
Agreement or otherwise materially threaten or materially impede the consummation
of the transactions contemplated by this Agreement.
 
(b)    Authority. The execution, delivery and performance by the Company of each
Transaction Document to be executed by the Company and the consummation of the
transactions contemplated thereby (i) are within the power of the Company and
(ii) have been duly authorized by all necessary actions on the part of the
Company. The execution, delivery and performance by the Patent Subsidiaries of
each Transaction Document to be executed by the Patent Subsidiaries and the
consummation of the transactions contemplated thereby (i) are within the power
of the Patent Subsidiaries and (ii) have been duly authorized by all necessary
actions on the part of the Patent Subsidiaries.
 
(c)    Enforceability. Each Transaction Document executed, or to be executed, by
the Company has been, or will be, duly executed and delivered by the Company and
constitutes, or will constitute, a legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
limited by bankruptcy, insolvency or other laws of general application relating
to or affecting the enforcement of creditors’ rights generally and general
principles of equity. The issuance of the Notes and Warrants, and their
subsequent conversion or exercise, as applicable, will not be subject to the
preemptive rights of any shareholder of the Company. Except as provided
otherwise in Section 2(c) of the Disclosure Schedule, the Company has sufficient
authorized shares of Common Stock to allow for conversion of the Notes and
exercise of the Warrants. Each Transaction Document executed, or to be executed,
by the Patent Subsidiaries has been, or will be, duly executed and delivered by
the Patent Subsidiaries and constitutes, or will constitute, a legal, valid and
binding obligation of the Patent Subsidiaries, enforceable against the Patent
Subsidiaries in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.
 
(d)    Non-Contravention. The authorization, execution and delivery by the
Company of the Transaction Documents executed by the Company and the performance
and consummation of the transactions contemplated thereby do not and will not
(i) violate the Company’s Articles of Incorporation or Bylaws (“Charter
Documents”) or any material judgment, order, writ, decree, statute, rule or
regulation applicable to the Company; (ii) violate any provision of, or result
in the breach or the acceleration of, or entitle any other Person to accelerate
(whether after the giving of notice or lapse of time or both), any material
mortgage, indenture, agreement, instrument or contract, including, without
limitation, Plan, to which the Company is a party or by which it is bound; or
(iii) result in the creation or imposition of any Lien upon any property, asset
or revenue of the Company (other than any Lien arising under the Transaction
Documents) or the suspension, revocation, impairment, forfeiture, or nonrenewal
of any material permit, license, authorization or approval applicable to the
Company, its business or operations, or any of its assets or properties.

--------------------------------------------------------------------------------

(e)    Approvals. Except as have been obtained by the Company, no consent,
approval, order or authorization of any governmental authority or other Person
(including, without limitation, the shareholders of any Person) is required in
connection with the execution and delivery of the Transaction Documents executed
by the Company and the performance and consummation of the transactions
contemplated thereby.
 
(f)    No Violation or Default. The Company is not in violation of or in default
with respect to (i) its Charter Documents or any material judgment, order, writ,
decree, statute, rule or regulation applicable to the Company; or (ii) any
material mortgage, indenture, agreement, instrument or contract, including,
without limitation, the Plan, to which the Company is a party or by which it is
bound (nor is there any waiver in effect which, if not in effect, would result
in such a violation or default), where, in each case, such violation or default,
individually, or together with all such violations or defaults, could reasonably
be expected to have a Material Adverse Effect.
 
(g)    Litigation. Except as set forth in Section 2(g) of the Disclosure
Schedule or under the title “Legal Proceedings” in the SEC Reports (as defined
below), no actions (including, without limitation, derivative actions), suits,
proceedings or investigations are pending or, to the knowledge of the Company,
threatened against the Company at law or in equity in any court or before any
other governmental authority that could reasonably be expected to result in a
Material Adverse Effect.
 
(h)    Title; Real Property.  Except as set forth in Section 2.1(h) of the
Disclosure Schedule, the Company owns and has good and marketable title in fee
simple absolute to, or a valid leasehold interest in, all the real properties
and good title to its other respective assets and properties that are material
to its business.  Except as set forth in Section 2.1(h) of the Disclosure
Schedule, such assets and properties are subject to no Lien other than any Lien
arising or permitted under the Transaction Documents and Liens that do not
materially affect the value of such assets or properties and do not materially
interfere with the use made of such properties and assets by the Company. All of
the real property owned or leased by the Company as of the date of this
Agreement (other than the offices leased by the Company at its corporate offices
in Scottsdale, Arizona) is located in Dillon, Montana, Mermentau, Louisiana,
Lake Charles, Louisiana, and West Sacramento, California.  The Company’s
corporate offices in Scottsdale, Arizona are used only for administrative
purposes.
 
(i)    Intellectual Property. To the best of its knowledge, the Company or the
Patent Subsidiaries own or possess sufficient legal rights to all patents,
trademarks, service marks, trade names, copyrights, trade secrets, licenses,
information, processes and other intellectual property rights material to the
Company or the Patent Subsidiaries business as now conducted and as proposed to
be conducted without any conflict with, or infringement of the rights of,
others. The Company and/or the Patent Subsidiaries have not received written
notice of infringement or violation of any intellectual property which would
reasonably be likely to have, individually or in the aggregate, a Material
Adverse Effect.

--------------------------------------------------------------------------------

(j)    Financial Statements. The Financial Statements of the Company that are
included in the Company’s most recent Annual Report on Form 10-K that was filed
with the Securities and Exchange Commission (“Commission”) before the date of
the Closing and any of the Company’s Quarterly Reports on Form 10-Q filed with
the Commission thereafter (i) are in accordance with the books and records of
the Company, which have been maintained in accordance with good business
practice; (ii) have been prepared in conformity with general accepted accounting
principles as in effect in the United States of America from time to time; and
(iii) fairly present in all material respects the consolidated financial
position of the Company and its subsidiaries as of the dates presented therein
and the results of operations, changes in financial positions or cash flows, as
the case may be, for the periods presented therein.  The Company’s assets have
not materially changed and no material assets have been disposed of since the
dates covered on the Company’s financial statements.
 
(k)    No Material Adverse Effect. Since the date of the most recent balance
sheet contained in the most recent Form 10-K or Form 10-Q filed by the Company
with the Commission through the date of the applicable Closing, (i) there has
been no event or occurrence that would reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Effect; (ii) no cash,
stock or other dividends, or other distributions with respect to capital stock,
have been declared or paid by the Company, nor has the Company purchased or
redeemed any of its shares or shares of a subsidiary or other affiliate; and
(iii) there has not been any damage, destruction or loss (whether or not covered
by insurance) affecting any asset of the Company, except as would not reasonably
be expected to result in a Material Adverse Effect.
 
(l)    Authorized and Outstanding Stock, Options and Other Rights. The
authorized capital stock of the Company consists of 500,000,000 shares of Common
Stock, no par value per share, and 20,000,000 shares of Preferred Stock, no par
value per share.  No shares of Preferred Stock are outstanding.  Section 2(l) of
the Disclosure Schedule sets forth the number of shares of Common Stock
outstanding.  All outstanding shares of Common Stock are validly issued, fully
paid and non-assessable. Section 2(l) of the Disclosure Schedule lists the
number of shares of Common Stock underlying outstanding warrants, convertible
notes and stock options. Except as set forth in the Section 2(l) of the
Disclosure Schedule or as provided in this Agreement or the Company’s public
filings with the Commission, no subscriptions, options, warrants, convertible
securities or other rights or commitments which would enable the holder to
acquire any shares of capital stock or other investment securities of the
Company, or which enable or require the Company to acquire shares of its capital
stock or other investment securities issued by the Company from any holder, are
authorized, issued or outstanding. The shares to be issued, sold and delivered
upon conversion of the Notes and in accordance with the terms of the Warrants
will be duly authorized and validly issued, fully paid and nonassessable and,
based in part upon the representations and warranties of the Investors in this
Agreement, will be issued in compliance with all applicable federal and state
securities laws.

--------------------------------------------------------------------------------

(m)            Indebtedness. Except as set forth in the Company’s most recent
Form 10-K filed by the Company with the Commission before the applicable Closing
and any Forms 10-Q or 10-K filed thereafter (collectively “SEC Reports”) or
Section 2(m) of the Disclosure Schedule, neither the Company nor any of its
subsidiaries other than NutraSA, LLC have any outstanding Indebtedness.
“Indebtedness” means, without duplication, all (i) indebtedness for borrowed
money, (ii) notes payable, whether or not representing obligations for borrowed
money, (iii) obligations representing the deferred purchase price for property
or services, (iv) obligations secured by any mortgage or lien on property owned
or acquired subject to such mortgage or lien, whether or not the liability
secured thereby shall have been assumed, (v) all guaranties, endorsements and
other contingent liabilities, in respect of Indebtedness of others, whether or
not the same are or should be so reflected in the Company’s balance sheet,
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business, (vi) that
portion of any lease payments due under leases required to be capitalized in
accordance with generally accepted accounting principles consistently applied,
and (vii) unsecured debt of the Company.
 
(n)    Environmental Matters. To the knowledge of the Company, and except as
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect, neither the Company nor any other person having an
interest in any property which the Company owns or leases, or has owned or
leased, or in which it either holds any security interest, mortgage, or other
liens or interest, including, without limitation, as beneficiary of a deed of
trust (the “Property”), has engaged in the generation, use, manufacture,
treatment, transportation, storage (in tanks or otherwise) or disposal of
Hazardous Material on or from the Property except as allowable by and in
accordance with Environmental Laws. To the knowledge of the Company, and except
as would not reasonably be expected to result, individually or in the aggregate,
in a Material Adverse Effect, there has been no: (i) presence, use, generation,
handling, treatment, storage, release, threatened release, migration or disposal
of Hazardous Material on the Property; (ii) condition that could result in any
use, ownership or transfer restriction on the Property; or (iii) condition of
nuisance on or from the Property. During the past six years, the Company has not
received any written notice of a condition that could reasonably be expected to
give rise to any private or governmental suit, claim, action, proceeding or
investigation against the Company, any such other person or such Property as a
result of any of the foregoing events or has knowledge of any condition that
could reasonably be expected to give rise to any private or governmental suit,
claim, action, proceeding or investigation. “Hazardous Material” means any
substance that is (A) listed, classified or regulated pursuant to any
Environmental Law; (B) any petroleum product or by-product, asbestos-containing
material, lead-containing paint or plumbing, polychlorinated biphenyls,
radioactive material or radon; and (C) any other substance which may be the
subject of regulatory action by any government authority in connection with any
Environmental Law. “Environmental Law” means any federal, state, local or
foreign statute, law, regulation, order, decree, permit, authorization, opinion,
common law or agency requirement relating to: (A) the protection, investigation
or restoration of the environment, health, safety or natural resources, (B) the
handling, use, presence, disposal, release or threatened release of any
Hazardous Material or (C) noise, odor, indoor air, employee exposure, wetlands,
pollution, contamination or any injury or threat of injury to persons or
property relating to any Hazardous Material.
 
(o)    Financial Position; Satisfaction of Obligations under Plan. After giving
effect to the transactions contemplated by this Agreement, the Company will be
able to pay its debts as they become due in the ordinary course of business, and
the fair value of the total assets of the Company will at least equal the sum of
its total liabilities, and none of the transactions contemplated by this
Agreement will cause the Company to be in violation of any of Sections 500, 501,
502 or 503 of the California Corporations Code.

--------------------------------------------------------------------------------

(p)    Subsidiaries. Except as set forth in Exhibit 21.01 of the Company’s most
recent Annual Report on Form 10-K filed before the applicable Closing (“Exhibit
21”), the Company does not directly or indirectly beneficially own any shares of
capital stock of any other corporation or entity, and is not a part of nor has
any ownership interest in any limited liability company, trust, general or
limited partnership or any unincorporated association. Other than NutraSA, LLC,
which owns 100% of a corporation that operates a rice bran facility in Brazil,
no material assets other than patents are held by any of the entities set forth
in Exhibit 21.1.
 
(q)    No Undisclosed Liabilities. To the Company’s knowledge, neither the
Company nor any of its subsidiaries has any liability or obligation of any
nature, whether accrued, absolute, contingent or otherwise, that is not
reflected in the Company’s consolidated financial statements filed with the
Commission, except for liabilities and obligations incurred in the ordinary
course of business that are not material, either individually or in the
aggregate.
 
3.                   Representations and Warranties of Investors. Each Investor,
for that Investor alone, represents and warrants to the Company upon the
acquisition of the Note and the Warrants as follows:
 
(a)    Information on Company.   The Investor has been furnished, prior to the
applicable Closing, with information regarding the business, operations and
financial condition of the Company, including without limitation, the Company’s
most recent Form 10-K filed with the Commission before the applicable Closing,
all Forms 10-Q and 8-K filed subsequent to such Form 10-K, all exhibits filed
with such Forms 10-K, 10-Q and/or 8-K, and all filings made with the Commission
available at the EDGAR website.  In addition, the Investor has received such
other information concerning the Company’s operations, financial condition and
other matters as the Investor has requested in writing, and considered all
factors the Investor deems material in deciding on the advisability of investing
in the Note, Warrant and any other securities issuable to Investor hereunder.
 The Company has, prior to the Closing in which Investor is purchasing a Note
and Warrant, granted to such Investor the opportunity to ask questions of and
receive satisfactory answers from representatives of the Company, its officers,
directors and employees concerning the Company and materials relating to the
terms and conditions of the purchase and sale of the Note, the Warrant and any
other securities issuable to Investor hereunder, and based thereon believes it
can make an informed decision with respect to its investment in the Note and
Warrant.  Neither such information nor any other investigation conducted by such
Investor or its representatives shall modify, amend or otherwise affect such
Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement.  The Investor has conducted its own due diligence
and has not relied on any third-party other than the Company, including without
limitation Halpern Capital, in making its investment decision.

--------------------------------------------------------------------------------

(b)    Accredited Investor.  The Investor is, and will be at the time of the
applicable Closing, an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act.  Such Investor is not
required to be registered as a broker-dealer under Section 15 of the Securities
Exchange Act of 1934, as amended; is experienced in investments and business
matters, has made investments of a speculative nature; understands that an
investment in the Note and Warrant involves a high degree of risk, and, with its
representatives, has such knowledge and experience in financial, tax and other
business matters as to enable the Investor to utilize the information made
available by the Company to evaluate the merits and risks of and to make an
informed investment decision with respect to the proposed purchase, which
represents a speculative investment.  The Investor has the authority and is duly
and legally qualified to purchase and own the Note, the Warrant and any other
security of the Company acquired by the Investor hereunder.  The Investor is
able to bear the risk of such investment for an indefinite period and to afford
a complete loss thereof.  The information set forth on Schedule 1 for the
Investor is accurate.
 
(c)    Purchase of Notes and Warrants.  At the Closing, the Investor will
purchase the Note, the Warrant and any other security of the Company acquired by
the Investor hereunder, as principal for its own account for investment only and
not as a nominee or agent and not with a view towards or for resale in
connection with the distribution of the Note, the Warrant, any other security of
the Company acquired by the Investor hereunder or any other securities issuable
upon exercise or conversion thereof, except pursuant to sales that are
registered under, or are exempt from the registration requirements of, the
Securities Act.
 
(d)    Compliance with Securities Act.  The Investor understands and agrees that
the Note, the Warrant, any other security of the Company acquired by the
Investor hereunder and the underlying securities thereof are “restricted
securities” and have not been registered under the Securities Act or any
applicable state securities laws, by reason of their issuance in a transaction
that does not require registration under the Securities Act (based in part on
the accuracy of the representations and warranties of Investor contained
herein), and that such securities must be held indefinitely unless a subsequent
disposition is registered under the Securities Act or any applicable state
securities laws or is exempt from such registration.  Such Investor is aware
that the Company is under no obligation to effect any such registration with
respect to the Note, the Warrant, any other security of the Company acquired by
the Investor hereunder, or the securities underlying such securities.
 
(e)    Restriction on Transfer.  Each Investor that will receive Shares
understands and agrees that any certificates representing the Shares will
contain typical restrictive legends and any other legends required under State
securities laws.  Prior to any proposed sale, assignment, transfer or pledge of
any of the Shares, unless there is in effect a registration statement under the
Securities Act of 1933 covering the proposed transfer, Investor shall give
written notice to the Company of Investor's intention to effect such transfer,
sale, assignment or pledge.  Each such notice shall describe the manner and
circumstances of the proposed transfer, sale, assignment or pledge in sufficient
detail, and shall be accompanied at such Investor's expense by either (i) a
written opinion of legal counsel who shall, and whose legal opinion shall be,
reasonably satisfactory to the Company, addressed to the Company, to the effect
that the proposed transfer of the Shares may be effected without registration
under the Securities Act, or (ii) any other evidence reasonably satisfactory to
counsel to the Company, whereupon Investor shall be entitled to transfer such
Shares in accordance with the terms of the notice delivered by Investor to the
Company, provided that, in the event that the Shares are transferred other than
in accordance with Rule 144 promulgated under the Securities Act, such
transferee has executed an investment representation statement in customary form
and agreed to be bound by the terms of this Section.

--------------------------------------------------------------------------------

(f)    Communication of Offer.  The offer to sell the Note, the Warrant and any
other security of the Company acquired by the Investor hereunder was directly
communicated to the Investor by the Company.  At no time was the Investor
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising, or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.
 
(g)    Organization; Authority.  If an entity, such Investor is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations thereunder.
 
(h)    Authority; Enforceability.  This Agreement and other agreements delivered
together with this Agreement or in connection herewith have been duly
authorized, executed and delivered by the Investor and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity; and Investor has full corporate power and
authority necessary to enter into this Agreement and such other agreements and
to perform its obligations hereunder and under all other agreements entered into
by the Investor relating hereto.
 
(i)    Correctness of Representations.  Such Investor understands that the Note,
the Warrant and any other security of the Company acquired by the Investor
hereunder are being offered and sold to it in reliance upon specific exemptions
from the registration requirements of federal and state securities laws and that
the Company is relying upon the truth and accuracy of the representations and
warranties of such Investor set forth in this Section 3 in order to determine
the availability of such exemptions and the eligibility of such Investor to
acquire the Note, the Warrant and any other security of the Company acquired by
the Investor hereunder.  Each Investor represents that the foregoing
representations and warranties are true and correct as of the date hereof and,
unless an Investor otherwise notifies the Company prior to the Closing, shall be
true and correct as of Closing.
 
(j)    No Tax or Legal Advice.  Such Investor understands that nothing in this
Agreement, any other agreement or any other materials presented to such Investor
in connection with the purchase and sale of the Note, the Warrant and any other
security of the Company acquired by the Investor hereunder constitutes legal,
tax or investment advice.  Such Investor has consulted such legal, tax and
investment advisors as it, in its sole discretion, has deemed necessary or
appropriate in connection with its purchase of the Note, the Warrant and any
other security of the Company acquired by the Investor hereunder.
 
4.                  Conditions to Closing of the Investors. Each Investor’s
obligations at a Closing are subject to the fulfillment, on or prior to the
Closing, of all of the following conditions, any of which may be waived in whole
or in part by the Investor:

--------------------------------------------------------------------------------

(a)    Representations and Warranties. The representations and warranties made
by the Company in Section 2 hereof shall have been true and correct when made,
and shall be true and correct as of the date of such Closing.
 
(b)    Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes
and Warrants.
 
(c)    Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the Investors, of the Notes and Warrants shall be legally
permitted by all laws and regulations to which the Investors or the Company are
subject.
 
(d)    Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Investors.
 
(e)    Mortgages.  The Company shall have caused a mortgage, deed of trust or
other applicable instrument (collectively, “Mortgages”) in form reasonably
satisfactory to a Majority in Interest to be recorded in the appropriate
governmental offices to secure the Obligations with the Company’s real property
interests (“Company Real Property”) located in Dillon, Montana, Mermentau,
Louisiana, Lake Charles, Louisiana, and West Sacramento, California.
 
(f)    Transaction Documents.  The Company shall have duly executed and
delivered to the Investors the following documents:
 
(i)       This Agreement;
 
(ii)       Each Note (including execution by the Patent Subsidiaries) and
Warrant issued hereunder to the Investors at such Closing;
 
(iii)     If applicable, the Shares issuable hereunder to the Investors at such
Closing;
 
(iv)    If applicable, the PIK Warrants issuable hereunder to the Investors at
such Closing;
 
(v)     The Security Agreement (including execution by the Patent Subsidiaries);
and
 
(vi)    All UCC-1 financing statements and other documents and instruments which
the Investor may reasonably request, including filings required to be made in
the United States Patent and Trademark Office, to perfect its security interest
in the collateral described in the Security Agreement.

--------------------------------------------------------------------------------

(g)    Escrow.  If the Purchase Price for one or more Investors will be released
to the Company through an escrow at a Closing, each such Investor shall have
entered into an escrow agreement in form reasonably acceptable to the Company
and such Investor.
 
5.                  Conditions to Obligations of the Company. The Company’s
obligation to issue and sell the Notes, the Warrants and any other security of
the Company at a Closing is subject to the fulfillment, on or prior to such
Closing, of the following conditions, any of which may be waived in whole or in
part by the Company:
 
(a)    Representations and Warranties. The representations and warranties made
by the Investors in Section 3 hereof at a Closing shall be true and correct when
made, and shall be true and correct on the date of such Closing.
 
(b)    Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date with certain federal and state
securities commissions, the Company shall have obtained all governmental
approvals required in connection with the lawful sale and issuance of the Notes,
the Warrants and any other securities of the Company acquired by the Investors
hereunder.
 
(c)    Legal Requirements.  At the Closing, the sale and issuance by the
Company, and the purchase by the Investors, of the Notes shall be legally
permitted by all laws and regulations to which the Investors or the Company are
subject.
 
(d)    Security Agreement.  The Collateral Agent (as defined in the Security
Agreement) and each Investor required to amend the Security Agreement shall have
executed and delivered the Security Agreement.
 
(e)    Notes.  Each Investor purchasing a Note at a Closing shall have executed
and delivered such Note.
 
(f)    Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated at the Closing and all documents
and instruments incident to such transactions shall be reasonably satisfactory
in substance and form to the Company.
 
(g)    Legal Requirements. At the Closing, the sale and issuance by the Company,
and the purchase by the Investors at such Closing, of the applicable Notes,
Warrants and Company securities shall be legally permitted by all laws and
regulations to which the Investors or the Company are subject.
 
(h)    Subordination Agreements.  Each of the Investors shall have entered into
a subordination agreement in form satisfactory to the Investors and the
Convertible Debt Lenders (as defined in the Security Agreement) (“Subordination
Agreement”).
 
(i)    Escrow.  If the Purchase Price for one or more Investors will be released
to the Company through an escrow at a Closing, each such Investor shall have
entered into an escrow agreement in form reasonably acceptable to the Company
and such Investor.

--------------------------------------------------------------------------------

(j)    Purchase Price.  Each Investor at a Closing shall have delivered to the
Company the Purchase Price in immediately available funds in respect of the Note
and Warrant being purchased by such Investor referenced in Schedule 1 hereof for
such Closing.
 
6.                   Miscellaneous.
 
(a)    Waivers and Amendments. Except as expressly provided otherwise herein,
neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated other than by a written instrument referencing this Agreement and
signed by the Company and Investors holding a Majority in Interest; provided,
however, that Investors purchasing Notes and Warrants in a Closing after the
Initial Closing may become parties to this Agreement in accordance with Section
1(e) without any amendment of this Agreement or the Security Agreement pursuant
to this paragraph or any consent or approval of any other Investor; and
provided, further, that if any amendment, waiver, discharge or termination
operates in a manner that treats any Investor at a particular Closing different
from other Investors at such Closing with respect to the Notes and Warrants
issued to them at such Closing, the consent of such Investor shall also be
required for such amendment, waiver, discharge or termination.  Any such
amendment, waiver, discharge or termination effected in accordance with this
paragraph shall be binding upon each holder of any of the securities purchased
under this Agreement at the time outstanding (including securities into which
such securities have been converted or exchanged or for which securities have
been exercised) and each future holder of all such securities.
 
(b)    Governing Law. This Agreement and all actions arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with the laws of the State of California, without regard to the conflicts of law
provisions of the State of California or of any other state.
 
(c)    Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.
 
(d)    Successors and Assigns. Subject to the restrictions on transfer described
in Sections 6(e) and 6(f) below, the rights and obligations of the Company and
the Investors shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of the parties.
 
(e)    Registration, Transfer and Replacement of the Notes. The Notes issuable
under this Agreement shall be registered notes.  The Company will keep, at its
principal executive office, books for the registration and registration of
transfer of the Notes.  Prior to presentation of any Note for registration of
transfer, the Company shall treat the Person in whose name such Note is
registered as the owner and holder of such Note for all purposes whatsoever,
whether or not such Note shall be overdue, and the Company shall not be affected
by notice to the contrary.  Subject to any restrictions on or conditions to
transfer set forth in any Note, the holder of any Note, at its option, may in
person or by duly authorized attorney surrender the same for exchange at the
Company’s chief executive office, and promptly thereafter and at the Company’s
expense, except as provided below, receive in exchange therefor one or more new
Note(s), each in the principal requested by such holder, dated the date to which
interest shall have been paid on the Note so surrendered or, if no interest
shall have yet been so paid, dated the date of the Note so surrendered and
registered in the name of such Person or Persons as shall have been designated
in writing by such holder or its attorney for the same principal amount as the
then unpaid principal amount of the Note so surrendered.  Upon receipt by the
Company of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Note and (a) in the case of loss,
theft or destruction, of indemnity reasonably satisfactory to it; or (b) in the
case of mutilation, upon surrender thereof, the Company, at its expense, will
execute and deliver in lieu thereof a new Note executed in the same manner as
the Note being replaced, in the same principal amount as the unpaid principal
amount of such Note and dated the date to which interest shall have been paid on
such Note or, if no interest shall have yet been so paid, dated the date of such
Note.

--------------------------------------------------------------------------------

(f)    Assignment by the Company. The rights, interests or obligations hereunder
may not be assigned, by operation of law or otherwise, in whole or in part, by
the Company without the prior written consent of Investors holding a Majority in
Interest.
 
(g)    Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.
 
(h)    Notices. All notices, requests, demands, consents, instructions or other
communications required or permitted hereunder shall be in writing and faxed,
mailed or delivered to each party as follows:  (i) if to an Investor, at such
Investor’s address or facsimile number set forth in the Schedule of Investors
attached as Schedule I, or at such other address as such Investor shall have
furnished the Company in writing, or (ii) if to the Company, at 6720 N.
Scottsdale Road, Suite 390, Scottsdale, Arizona 85253, facsimile: (602)
522-3001, Attn:  Chief Executive Officer, or at such other address or facsimile
number as the Company shall have furnished to the Investors in writing.  All
such notices and communications will be deemed effectively given the earlier of
(i) when received, (ii) when delivered personally, (iii) one business day after
being delivered by facsimile (with receipt of appropriate confirmation), (iv)
one business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid.
 
(i)    Separability of Agreements; Severability of this Agreement. The Company’s
agreement with each of the Investors is a separate agreement and the sale of the
Notes and Warrants to each of the Investors is a separate sale.  Unless
otherwise expressly provided herein, the rights of each Investor hereunder are
several rights, not rights jointly held with any of the other Investors.  Any
invalidity, illegality or limitation on the enforceability of the Agreement or
any part thereof, by any Investor whether arising by reason of the law of the
respective Investor’s domicile or otherwise, shall in no way affect or impair
the validity, legality or enforceability of this Agreement with respect to other
Investors.  If any provision of this Agreement shall be judicially determined to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
(j)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement.  Electronic copies of signed signature
pages will be deemed binding originals.

--------------------------------------------------------------------------------

(k)    Post-Initial Closing Activities.  At the request of a Majority in
Interest the Company shall cause an amended mortgage, deed of trust or other
applicable instrument in form reasonably satisfactory to a Majority in Interest
to be recorded in the appropriate governmental offices to secure Obligations
with the Company Real Property. The Company covenants and agrees to execute,
file and record such documents and do such other acts and things as are
necessary or appropriate to further effect the terms of this Agreement.
 
[Signature Page Follows]

--------------------------------------------------------------------------------

The parties have caused this Amended and Restated Note and Warrant Purchase
Agreement to be duly executed and delivered as of the date and year first
written above.
 
 
COMPANY:
 
RICEBRAN TECHNOLOGIES
 
a California corporation
 
By:
/s/ J. Dale Belt
 
 
Jerry Dale Belt, Chief Financial Officer
 
 
 
INVESTORS:
 
 
 
/s/ Gregory J. Vislocky
 
Gregory J. Vislocky    
The Shoshana Shapiro Halpern Revocable
  Trust UA June 13, 2006    
By:
/s/ Baruch Halpern   
Baruch Halpern, Trustee
   
By:
/s/ Shoshna Halpern  
Shoshana Halpern, Trustee

 
 [Signature Page for Amended and Restated Note and Warrant Purchase Agreement]


--------------------------------------------------------------------------------

Signature Page for Additional Investors at a Subsequent Closing


INVESTOR:
 
 
 
 
 
Name of Investor
 
 
 
 
 
Signature of Investor
 
 
 
 
 
Title of Signatory, if applicable

                                                              

--------------------------------------------------------------------------------

SCHEDULE I
SCHEDULE OF INVESTORS
 
**Note to Table Below:  The number of Warrant Shares reflects anti-dilution
adjustments made to the Warrants on July 31, 2012.  Accordingly, the number of
Warrant Shares listed below for the Investors in the Initial Closing and the
Second Closing is greater than the number of Warrant Shares at the time of
issuance.
 
 
Initial Closing Investors: January 17, 2012
 
Investor
Address for Notice
 
Note Amount
   
Warrant Share Number
 
Gregory J. Vislocky
7700 NE Parkway Drive, Suite 300
Vancouver, WA 98662
Tel.:(360) 735-7155, Ext. 257
Fax:(360) 823-0126
  
$
500,000
     
7,142,857
             
Brian Rick Delamarter
3396 Stoneridge Lane
Los Angeles, CA 90077
Tel.:(818) 906-2709
 
$
500,000
     
8,571,429
             
Harold Guy Delamarter
7700 NE Parkway Drive, Suite 300
Vancouver, WA 98662
 
$
250,000
     
3,571,429
           
The Shoshana Shapiro Halpern Revocable Trust UA June 13, 2006
Baruch Halpern
20900 NE 30th Ave, Suite 200
Aventura, FL 33180
 
$
2,500,000
     
35,714,286
           
Weintraub Partners
Attn:  Chris Chediak
400 Capitol Mall, 11th Floor
Sacramento, CA 95814
Tel.:(916) 558-6000
 
$
250,000
     
3,571,429
           
W. John Short and Karen A Wilson
c/o RiceBran Technologies
6720 N. Scottsdale Road, Suite 390
Scottsdale, AZ
Tel.:(602) 522-3000
 
$
25,000
     
357,143
               
Edward L McMillan Revocable Trust
c/o RiceBran Technologies
6720 N. Scottsdale Road, Suite 390
Scottsdale, AZ
Tel.:(602) 522-3000
 
$
25,000
     
428,571
 

--------------------------------------------------------------------------------

Investor
Address for Notice
 
Note Amount
   
Warrant Shares
 
Zanesville Partners Fund, LLC
James Lintzenich
c/o RiceBran Technologies
6720 N. Scottsdale Road, Suite 390
Scottsdale, AZ
Tel.:(602) 522-3000
 
$
50,000
     
857,143
             
Alon Gibli
9 Great Jones Street #3
New York, NY 10012
 
$
75,000
      
1,071,429
           
Michael Geliebter
10553 Rocca Place
Los Angeles, CA
Tel.: (310) 597-0783
 
$
150,000
     
2,571,429
             
Total Initial Closing
 
 
$
4,325,000
         
 
Second Closing Investors: May 10, 2012
 
Alon Gibli
9 Great Jones Street #3
New York, NY 10012
 
$
50,000
     
714,286
 
 
Third Closing Investors: July 31, 2012
 
Gregory J. Vislocky
7700 NE Parkway Drive, Suite 300
Vancouver, WA 98662
Tel.: (360) 735-7155, Ext. 257
Fax:(360) 823-0126
 
$
500,000
     
7,142,857
           
Harold Guy Delamarter
7700 NE Parkway Drive, Suite 300
Vancouver, WA 98662
 
$
250,000
     
3,571,429
             
Baruch Halpern IRA
Baruch Halpern
20900 NE 30th Ave, Suite 200
Aventura, FL 33180
 
$
100,000
     
1,428,571
           
Total Third Closing
 
 
$
850,000
         
 
Fourth Closing Investors: August 31, 2012
 
Alon Gibli
9 Great Jones Street #3
New York, NY 10012
 
$
150,000
     
2,142,857
 

--------------------------------------------------------------------------------

 
Fifth Closing Investors: April 2013
 
Gregory J. Vislocky
7700 NE Parkway Drive, Suite 300
Vancouver, WA 98662
Tel.: (360) 735-7155, Ext. 257
Fax:(360) 823-0126
 
$
100,000
       
1,428,571
             
W. John Short and Karen A Wilson
c/o RiceBran Technologies
6720 N. Scottsdale Road, Suite 390
Scottsdale, AZ
Tel.:(602) 522-3000
 
$
25,000
      
357,143
             
Weintraub Partners
Attn:  Chris Chediak
400 Capitol Mall, 11th Floor
Sacramento, CA 95814
Tel.:(916) 558-6000
$
12,603
   
180,039
 
 
Sixth Closing Investors: May 2013
 
Gregory J. Vislocky
7700 NE Parkway Drive, Suite 300
Vancouver, WA 98662
Tel.: (360) 735-7155, Ext. 257
Fax:(360) 823-0126
 
$
400,000
     
5,714,285
 

--------------------------------------------------------------------------------

SCHEDULE II


DISCLOSURE SCHEDULE

--------------------------------------------------------------------------------

Exhibit A-1
FORM OF INITIAL NOTE

--------------------------------------------------------------------------------

Exhibit A-2
FORM OF SUBSEQUENT NOTE

--------------------------------------------------------------------------------

Exhibit B


FORM OF WARRANT

--------------------------------------------------------------------------------

Exhibit B-2
FORM OF SUBSEQUENT WARRANT

--------------------------------------------------------------------------------

Exhibit B-3
FORM OF PIK WARRANT

--------------------------------------------------------------------------------

Exhibit C


FORM OF SECURITY AGREEMENT
 

--------------------------------------------------------------------------------